







Exhibit 10.1
Zuora, Inc.
3050 S. Delaware Street, Suite 301
San Mateo, CA 94403


May 29, 2019
Dear Marc:
This Transition Agreement (the “Agreement”) is made and entered into as of May
29, 2019 (the “Transition Start Date”) and confirms the terms of the agreement
we have reached with you with respect to your transition and departure from
Zuora, Inc. (“Zuora” or the “Company”).


1.
Transition Period. Effective on the Transition Start Date, you will no longer
serve as Zuora’s President and Executive Vice President of Worldwide Sales and
you will be relieved of all of the duties of that role. The period from the
Transition Start Date through June 14, 2019 (the “Separation Date”) shall be
referred to in this Agreement as the “Transition Period”. During the Transition
Period, you will serve as a non-officer employee of Zuora in an advisory role
reporting to Zuora’s Chief Executive Officer. During the Transition Period:

(a)
You will continue to be paid your current base salary on Zuora’s regular pay
dates;

(b)
You will continue to vest with respect to any outstanding equity of Zuora you
hold as of the Transition Start Date;

(c)
You will continue to participate on an active employee basis in all
Zuora-sponsored welfare and benefit plans;

(d)
You will be eligible to participate in Zuora’s Corporate Bonus Plan, prorated
through the Separation Date, at the same rate of achievement, and paid at the
same time, as other Zuora employees who participate in that plan; and

(e)
You will not be eligible to participate in any other Zuora bonus or cash
incentive plans.

For the avoidance of doubt, you understand and agree that you are not entitled
to any severance payments or benefits, under any other agreement between you and
Zuora or otherwise, and that the terms of this agreement supersede the terms of
any previous agreement that you had with Zuora with respect to severance
payments or benefits.


2.
Consulting Period. At the end of the Separation Date, you will cease being an
employee of Zuora. If you sign this Agreement and on the Separation Date you
sign a second release of all claims in substantially the form of Exhibit A
attached hereto that will be provided to you by Zuora on or prior to the
Separation Date, then from June 15, 2019 through December 2, 2019 (the
“Consulting Period”), Zuora agrees to retain you as a consultant of Zuora and
you agree that during the Consulting Period you will provide advisory and
transition services to Zuora. Assignment of these services shall be at the
direction of Zuora’s Chief Executive Officer. During the Consulting Period:



    

--------------------------------------------------------------------------------









(a)
In consideration for all of the services that you provide to Zuora during the
Consulting Period, you will receive the following payments, to be reported to
you and the appropriate taxing authorities on an IRS Form 1099:

i.
A lump-sum consulting fee of $168,690.13, without any withholdings, constituting
the equivalent of your gross pay at your current base salary rate from June 15,
2019 through the end of the Consulting Period;

ii.
A lump-sum payment in the amount of $9,639.05, without any withholdings, which
equals 100% of the applicable COBRA premiums for the continued coverage under
Zuora’s health, dental and vision plans, including coverage for your eligible
dependents, for the period from July 1, 2019 through the end of the Consulting
Period; and



(b)
You will not be eligible to participate in Zuora’s Corporate Bonus Plan or any
other Zuora employee benefits, bonus or cash incentive plans.



3.
Equity Awards. Treatment of your unvested restricted share awards will be in
accordance with the provisions of Zuora’s applicable equity incentive plan under
which they were granted and the corresponding grant agreements (the “Equity
Agreements”); provided, however, you understand and agree that notwithstanding
anything to the contrary in the Equity Agreements, all of the restricted shares
on which the restrictions have not lapsed and all unvested equity as of the
Separation Date of June 14, 2019 will be forfeited as of that date. You
acknowledge and agree that you have no rights in or with respect to Zuora’s
stock other than as described in Paragraph 1 (during the Transition Period) and
this Paragraph 3. Options you hold that are vested are exercisable with respect
to the vested shares at any time until three months after the end of the
Consulting Period. Except as expressly set forth in this Paragraph 3, all of the
terms set forth in the Equity Agreements will remain in full force and effect.

4.
Return of Company Property. You agree that on or before the Separation Date, you
will return all Zuora assets including (without limitation) phones, laptop
and/or tablet computer, keys, credit cards, card key passes and any other
property that you received in connection with your employment including copies
of documents that belong to Zuora and files stored on your computer(s) that
contain information belonging to Zuora.

5.
Customer Contact. You agree that during the Transition Period, any contact by
you, verbal, written, electronic or otherwise, with Zuora customers, prospective
customers, suppliers, contractors or partners will be coordinated through Tien
Tzuo, Zuora’s Chief Executive Officer, and you may not have any such contact
without prior approval from Mr. Tzuo.

6.
General Release of all Claims. In consideration for Zuora agreeing to retain you
as a consulting during the Consulting Period as described in Paragraph 2 above,
to the fullest extent permitted by law, you waive, release and promise never to
assert any claims or causes of action, whether or not now known, against Zuora
or its predecessors, successors or past or present subsidiaries, stockholders,
directors, officers, employees, consultants, attorneys, agents, assigns and
employee benefit plans with respect to any matter, including (without
limitation) any matter related to your employment with Zuora or the termination
of that employment, including (without limitation) claims to attorneys’ fees or
costs, claims of wrongful discharge, constructive



2
    

--------------------------------------------------------------------------------









discharge, emotional distress, defamation, invasion of privacy, fraud, breach of
contract or breach of the covenant of good faith and fair dealing and any claims
of discrimination, retaliation or harassment based on sex, age, race, national
origin, disability or any other basis under the Title VII of the Civil Rights
Act of 1964, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act
and all other laws and regulations relating to employment. However, this release
covers only those claims that arose prior to the execution of this Agreement and
only those claims that may be waived by applicable law. Execution of this
Agreement does not bar any claim that arises hereafter, including (without
limitation) a claim for breach of this Agreement and does not waive any claims
for alleged work-related injuries that you have filed with Zuora’s workers’
compensation insurance company.
7.
Waiver. You expressly waive and release any and all rights and benefits under
Section 1542 of the California Civil Code (or any analogous law of any other
state), which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
8.
Effective Date and Revocation. You have up to 21 days after you receive this
Agreement to review it. You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement. Furthermore, you
have up to seven days after you sign this Agreement to revoke it. If you wish to
revoke this Agreement after signing it, you may do so by delivering a letter of
revocation to me. If you do not revoke this Agreement, the eighth day after the
date you sign it will be the “Effective Date.” Because of the seven-day
revocation period, no part of this Agreement will become effective or
enforceable until the Effective Date.



9.
Legal Proceedings. You agree that you will cooperate fully with Zuora, regarding
existing and future legal or administrative proceedings or asserted claims
relating to events which occurred during your employment in which Zuora is a
party, and as to which you might in Zuora’s view have personal knowledge,
including without limitation the execution of affidavits or other documents
providing information requested by Zuora.



10.
No Admission. Nothing contained in this Agreement will constitute or be treated
as an admission by you or Zuora of liability, any wrongdoing or any violation of
law.



11.
Nondisclosure, Assignment and Non-Solicitation Agreement. You agree that at all
times during and after your employment with Zuora, you were and shall remain
bound by the Employee Nondisclosure, Assignment and Non-Solicitation Agreement
(the “Nondisclosure Agreement”) that is attached to this Agreement as Exhibit B.



12.
Confidential and Proprietary Information. Without in any way limiting your
general legal obligation to maintain the confidentiality of Zuora confidential
and proprietary information, as a condition of receiving any of the benefits and
payments provided by this Agreement, you agree to keep all confidential and
proprietary information of Zuora, its subsidiaries and affiliated companies,
including joint venture partners, strictly confidential, and not to disclose any
such



3
    

--------------------------------------------------------------------------------









confidential or proprietary information to any other person except to the extent
that disclosure is required by law, court order, or governmental inquiry. For
purposes of this paragraph, confidential and proprietary information includes,
but is not limited to, any non-public trade secret or commercially sensitive or
valuable information concerning the business affairs, customers, technologies,
and personnel of Zuora and any of its affiliated entities, and includes among
other information:
 
 
•
 
information that is related to any programs or procurements in which you have
been involved or about which you have obtained information during your
employment at Zuora;

 
 
•
 
information concerning Zuora’s customers, clients, or prospects, and their
products, processes and policies;

 
 
•
 
information concerning the management, policies, strategies, and finances of
Zuora; and

 
 
•
 
information regarding the officers and employees of Zuora.

You hereby agree to return to Zuora all Zuora confidential and proprietary
information and property, whether located in files, memoranda, documents, or on
computers, laptops, phones, removable media or other portable storage devices,
and that you will not misappropriate, upload or download, transfer to any third
party, or otherwise share or distribute Zuora confidential or proprietary data.
You may retain your rolodex and a copy of your electronic address book to the
extent they only contain contact information.


13.
Ethics Compliance. You hereby represent and warrant that, to the best of your
knowledge, you have complied fully with all Zuora policies related to ethics and
compliance, and that you have disclosed to Zuora all matters of which you are
aware which are required to be disclosed by such policies, including any
allegations regarding the possible violation of any of Zuora’s ethical
standards, compliance obligations or legal obligations. In particular, you
represent and warrant that, to the best of your knowledge except as so disclosed
by you in writing to a responsible officer of the Zuora, you have no information
which you believe could be the basis for any violation of Zuora ethics
standards, policies or legal obligations or the basis of any ethical complaint
against Zuora or any of its officers and employees.



14.
Insider Information. During your employment with Zuora, you have been treated as
an “insider” for securities law purposes. Please review your obligations
regarding your treatment of insider information, and remember that any financial
plan, program, estimate, financial performance data or matter not readily
available to the general public shall be maintained in strict confidence and may
not be disclosed or discussed publicly. Remember that you remain subject to
Zuora’s securities trading policies and practices for a period of ninety
(90) days following your Separation Date.



15.
Non-Disparagement and Representation. You agree not to disparage Zuora, its
products, services, officers, directors and employees. Nothing in this Agreement
shall prohibit you or Zuora or its officers, directors or employees from
complying with any valid subpoena or court order or



4
    

--------------------------------------------------------------------------------









from responding truthfully to a governmental inquiry or investigation. In
particular, you agree that you will not, without prior written consent of Zuora:
 
 
•
 
engage in any conduct or make any third party or media statements, including any
statements on the Internet or any other electronic media, or cause any such
statements to be made, regarding Zuora’s business or customers or officers and
employees, or the circumstances leading to the cessation of your employment with
Zuora which are disparaging of the reputation or good name of Zuora or any of
its officers, directors or employees;

 
 
•
 
represent yourself as (a) continuing to be employed by Zuora after the cessation
of your employment on June 14, 2019, or (b) connected with or related to the
business of Zuora or to Zuora after the cessation of the Consulting Period on
December 2, 2019.

16.
Governing Law and Arbitration. This Agreement shall be governed by and construed
and enforced in accordance with the laws of California (other than their
choice-of law provisions). Any dispute arising under this Agreement shall be
settled exclusively through arbitration in San Francisco, California. Such
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association before a single arbitrator. The decision of the
arbitrator shall be final and binding on both parties. Judgment may be entered
on the award of the arbitrator in any court having proper jurisdiction.



17.
Entire Agreement. Except as expressly provided in this Agreement, this Agreement
renders null and void and completely supersedes any prior written, oral or other
agreements or representation between you and Zuora and this Agreement
constitutes the entire agreement between you and Zuora regarding the subject
matter of this Agreement. You acknowledge that you have not relied on any
representations, promises, or agreements of any kind made in connection with
your decision to sign this Agreement except for those set forth in this
Agreement. This Agreement may be modified only in a written document signed by
you and a duly authorized officer of Zuora.



18.
Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.



19.
Execution. This Agreement may be executed in counterparts, each of which will be
considered an original, but all of which together will constitute one agreement.
Execution of a facsimile or electronic copy will have the same force and effect
as execution of an original, and a facsimile or electronic signature will be
deemed an original and valid signature.





[Signature page below]






5
    

--------------------------------------------------------------------------------









Please indicate your agreement with the above terms by signing below.
Very truly yours,
ZUORA, INC.
By: /s/ Karen Gaydon 05.29.2019    
Karen Gaydon
Senior Vice President, ZEO Success
I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.
 
 
/s/ Marc Diouane
 
Marc Diouane
 
 
Dated:
05.29.2019
 
 
 
 
 
 
 
 





6
    